Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 3/22/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Richard J. Cantor (Reg. No. 70422), Attorney of Record, on 9/3/2021.


1.	(Currently Amended) A method of creating a customized response finite element model [[for]] specific to a specific crash test dummy hardware passing certification testing, the method comprising the steps of:
receiving, by at least one processor, a certification test value specific to the specific crash test dummy hardware for each of a plurality of injury output parameters associated with the specific crash test dummy hardware, the injury output parameters for predicting risk of injury through collision testing with the specific crash test dummy hardware, and the certification test values being values generated by the specific crash test dummy hardware during the certification testing;
selecting, by at least one processor, a plurality of finite element factors associated with the specific crash test dummy hardware, the finite element factors corresponding to material stiffness and friction quantities of a finite element model associated with the specific crash test dummy hardware;
retrieving, by the at least one processor, a regression equation for each of the injury output parameters, each of the regression equations being configured to predict a value output by the finite element model associated with the specific crash test dummy hardware for the corresponding injury output parameter at a certification level as a function of each of the finite element factors;
determining, by the at least one processor, an optimized factor value for each of the finite element factors that minimize a difference between the injury output parameter values generated by the regression equations and the certification test values; and
generating, by the at least one processor, [[a]] the customized response finite element model specific to the specific crash test dummy hardware by calibrating the material stiffness and friction quantities of the finite element model associated with the specific crash test dummy hardware according to the determined optimized value for each of the finite element factors, wherein the generated customized response finite element model corresponds to the specific crash test dummy hardware at the certification level for predicting the behavior of the specific crash test dummy hardware 

2.-3.	(Cancelled)

4.	(Previously Presented) A method as set forth in claim 1, wherein the plurality of finite element factors correspond to physical attributes associated with the specific crash test dummy hardware.

5.	(Cancelled)

6.	(Currently Amended) A method as set forth in claim 1, further comprising the step of determining the optimized factor value for each finite element factor that minimize[[s]] the sum of squared errors between the injury output parameter values generated by the regression equations and the certification test values.

7.	(Previously presented) A method as set forth in claim 1, further comprising the steps of:
identifying a range of values for each of the finite element factors, including a minimum factor value and a maximum factor value; and
determining the optimized factor value for each of the finite element factors based on the range of values identified for the finite element factor.

8.	(Currently Amended) A method as set forth in claim 1, further comprising the steps of:
receiving a request to generate the customized response finite element model for the specific crash test dummy hardware from a user computing device;
accessing an element data file stored in a database and reading the plurality of finite element factors associated with the specific crash test dummy hardware from the element data file;

generating and displaying a finite element factor optimization screen including each injury output parameter, each finite element factor, and a distinct user-input area for each injury output parameter;
receiving, as the certification test value associated with each injury output parameter, a user-defined certification test value for injury output parameter via the user-input area displayed on the finite element factor optimization screen for the injury output parameter; and
determining the optimized factor value for each of the finite element factors that minimize[[s]] the sum of squared errors between the injury output parameter values generated by the regression equations and the user-defined certification test values.

9.	(Currently Amended) A system for generating a customized response finite element model [[for]] specific to a specific crash test dummy hardware passing certification testing, the system comprising:
a database including an element data file and a performance parameter data file associated with the specific crash test dummy hardware, the element data file including finite element factors corresponding to material stiffness and friction quantities of a finite element model associated with the specific crash test dummy hardware, and the performance parameter data file including injury output parameters associated with the specific crash test dummy hardware for predicting risk of injury through collision testing with the specific crash test dummy hardware and including an injury output parameter equation for each of the injury output parameters, each of the injury output parameter equations being configured to predict a value output by the finite element model associated with the specific crash test dummy hardware for the corresponding injury output parameter at a certification level as a function of each of the finite element factors; and
one or more processors configured to:

responsive to receiving the user request:
access the element data file associated with the specific crash test dummy hardware stored in the database and read the finite element factors from the element data file;
access the performance parameter data file associated with the specific crash test dummy hardware stored in the database and read the injury output parameters and equations from the performance parameter data file;
receive a certification test value specific to the specific crash test dummy hardware for each of the injury output parameters, the certification test values being values generated by the specific crash test dummy hardware during the certification testing; 
determine an optimized factor value for each of the finite element factors that minimize [[the]] a difference between the injury output parameter values generated by the injury output parameter equations and the certification test values; and
generate [[a]] the customized response finite element model specific to the specific crash test dummy hardware by calibrating the material stiffness and friction quantities of the finite element model associated with the specific crash test dummy hardware according to the determined optimized value for each of the finite element factors, wherein the generated customized response finite element model corresponds to the specific crash test dummy hardware at the certification level for predicting the behavior of the specific crash test dummy hardware in a collision test through simulated collision testing with the generated customized response finite element model.

10.	(Currently Amended) A computer program product comprising:
one or more non-transitory computer-readable storage media, having computer-executable instructions embodied thereon, wherein when executed by at least one processor, the computer-executable instructions cause the at least one processor to:
specific to a specific crash test dummy hardware passing certification testing; and
responsive to receiving the user request:
access an element data file associated with the specific crash test dummy hardware and read a plurality of finite element factors from the element data file, the finite element factors corresponding to material stiffness and friction quantities of a finite element model associated with the specific crash test dummy hardware;
access a performance parameter data file and read from the performance parameter data file a plurality of injury output parameters associated with the specific crash test dummy hardware for predicting risk of injury through collision testing with the specific crash test dummy hardware and an injury output parameter equation for each of the injury output parameters, each of the injury output parameter equations being configured to predict a value output by the finite element model associated with the specific crash test dummy hardware for the corresponding injury output parameter at a certification level as a function of each of the finite element factors;
receive a certification test value specific to the specific crash test dummy hardware for each of the injury output parameters, the certification test values being generated by the specific crash test dummy hardware during the certification testing; 
determine an optimized factor value for each of the finite element factors that minimize a difference between the injury output parameter values generated by the injury output parameter equations and the certification test values; and
generate [[a]] the customized response finite element model specific to the specific crash test dummy hardware by calibrating the material stiffness and friction quantities of the finite element model associated with the specific crash test dummy hardware according to the 

11.-13.	(Cancelled)

14. 	(Previously Presented) A method as set forth in claim 1, further comprising running a script that calibrates material cards of the finite element model associated with the specific crash test dummy hardware based on the optimized finite element factor values to generate the customized response finite element model specific to the specific crash test dummy hardware.

15.	(Previously Presented) A method as set forth in claim 1, further comprising:
receiving a first user request to generate a customized response finite element model corresponding to upper extremes of certification corridors associated with the specific crash test dummy hardware;
responsive to receiving the first user request, retrieving from a database first predefined finite element factor values corresponding to the upper extremes of the certification corridors associated with the specific crash test dummy hardware and generating the customized response finite element model corresponding to the upper extremes of the certification corridors associated with the specific crash test dummy hardware based on the first predefined finite element factor values;
receiving a second user request to generate a customized response finite element model corresponding to lower extremes of the certification corridors associated with the specific crash test dummy hardware; and
responsive to receiving the second user request, retrieving from the database second predefined finite element factor values corresponding to the lower extremes of 

16.	(Previously Presented) A method as set forth in claim 1, wherein the plurality of injury output parameters comprise seven injury output parameters, and the plurality of finite element factors comprise five finite element factors.

17.	(Previously Presented) A system as set forth in claim 9, wherein the finite element factors correspond to physical attributes associated with the specific crash test dummy hardware.

18.	(Currently Amended) A system as set forth in claim 9, wherein the one or more processors are further configured to determine the optimized factor value for each finite element factor that minimize[[s]] the sum of squared errors between the injury output parameter values generated by the injury output parameter equations and the certification test values.

19.	(Previously Presented) A system as set forth in claim 9, wherein the one or more processors are further configured to:
identify a range of values for each of the finite element factors, including a minimum factor value and a maximum factor value; and
determine the optimized factor value for each of the finite element factors based on the range of values identified for the finite element factor.

20.	(Previously Presented) A system as set forth in claim 9, wherein the one or more processors are further configured to:
generate and display a finite element factor optimization screen including each injury output parameter, each finite element factor, and a distinct user-input area for each injury output parameter;

determine the optimized factor value for each of the finite element factors that minimize the sum of squared errors between the injury output parameter values generated by the injury output parameter equations and the user-defined certification test values.

21.	(Previously Presented) A system as set forth in claim 9, wherein the one or more processors are further configured to run a script that calibrates material cards of the finite element model associated with the specific crash test dummy hardware based on the optimized finite element factor values to generate the customized response finite element model specific to the specific crash test dummy hardware.

22.	(Previously Presented) A system as set forth in claim 9, wherein the one or more processors are further configured to:
receive a first user request to generate a customized response finite element model corresponding to upper extremes of certification corridors associated with the specific crash test dummy hardware;
responsive to receiving the first user request, retrieve from a database first predefined finite element factor values corresponding to the upper extremes of the certification corridors associated with the specific crash test dummy hardware and generate the customized response finite element model corresponding to the upper extremes of the certification corridors associated with the specific crash test dummy hardware based on the first predefined finite element factor values;
receive a second user request to generate a customized response finite element model corresponding to lower extremes of the certification corridors associated with the specific crash test dummy hardware; and
responsive to receiving the second user request, retrieve from the database second predefined finite element factor values corresponding to the lower extremes of 

23.	(Previously Presented) A system as set forth in claim 9, wherein the injury output parameters comprise seven injury output parameters and the finite element factors comprise five finite element factors.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Cooper et al (US 2011/0144955 A1) teaches a method of assessing the test performance independently of the hardware dummy. In addition to confirming the cause of the variation, the simulation process determines the magnitude of variation for a given source of variation (e.g. dummy or test). After the variation sources are identified and their effect is quantified (e.g. material properties, temperature, the initial positioning and impact energy variations), a repeat series of tests can be completed where the variation sources are minimized. The expected results are a reduction in the variability of the given performance. 
Pang (US 9043187 B2) teaches a computer method of material modeling for crash test dummy finite element models includes the steps of making a material card for the material, applying the material card to validate a finite element model of a crash test dummy component, determining whether the finite element model is acceptable, ending the method if the finite element model is acceptable, and adjusting a relative 
Untaroiu et al (NPL: Assessment of a dummy model in crash simulations using rating methods, 2013) teaches a method to assess a numerical THOR dummy model in frontal crash environment using kinetic and kinematic test data and various validation metrics.

These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: 
“retrieving, by the at least one processor, a regression equation for each of the injury output parameters, each of the regression equations being configured to predict a value output by the finite element model associated with the specific crash test dummy hardware for the corresponding injury output parameter at a certification level as a function of each of the finite element factors;”
Claims 9 and 10: 
“an injury output parameter equation for each of the injury output parameters, each of the injury output parameter equations being configured to predict a value output by the finite element model associated with the specific crash test dummy hardware for the corresponding injury output parameter at a certification level as a function of each of the finite element factors;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 4, 6-10 and 14-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129